Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.796 Page 1 of 20



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JEFFREY LAPINSKE, et al.,

      Plaintiffs,                      NO. 1:19-CV-162

v                                      HON. ROBERT J. JONKER

CITY OF GRAND HAVEN                    HON. MAGISTRATE JUDGE RAY KENT

       Defendants

and                                    ORAL ARGUMENT REQUESTED

DANA NESSEL, MICHIGAN ATTORNEY
GENERAL, in her official capacity,

       Defendant-Intervenor.



John Douglas Tallman (P32312)          Geoffrey A. Fields (P41788)
John D. Tallman PLC                    Christina Kay McDonald (P73517)
Attorney for Plaintiffs                Attorneys for Defendants
4020 E. Beltline Avenue NE, Ste 101    Dickinson Wright PLLC
Grand Rapids, MI 49525                 200 Ottawa Ave NW Ste 1000
(616) 361-8850                         Grand Rapids, MI 49503
                                       (616) 458-1300

Julia Dale (P63904)
James E. Long (P53251)
Assistant Attorneys General
Mich. Department of Attorney General
Attorney for Defendant - Intervenor
Corporate Oversight Division
P.O. Box 30736
Lansing, MI 48909
(517) 335-7632
                                                                    /


      DEFENDANT - INTERVENOR’S MOTION FOR SUMMARY JUDGMENT
                       ORAL ARGUMENT REQUESTED
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.797 Page 2 of 20




       Defendant Intervenor, Attorney General Dana Nessel, by Assistant Attorney General

Julia Dale, files this motion for summary judgment under Fed. R. Civ. P. 56(a).


       Defendant respectfully requests that this Court:

       1.     Grant the motion and dismiss Plaintiffs' claims with prejudice; and

       2.     Grant such other relief as this Court deems proper.

                                                    Respectfully Submitted,

                                                    Dana Nessel
                                                    Attorney General


                                                    /s/ Julia Dale
                                                    James E. Long (P53251)
                                                    Julia Dale (P63904)
                                                    Assistant Attorneys General
                                                    Attorneys for Defendant - Intervenor
                                                    Corporate Oversight Division
                                                    P.O. Box 30736
                                                    Lansing, MI 48909
                                                    (517) 335-7632
                                                    Longj@michigan.gov
                                                    dalej@michigan.gov




                                                2
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.798 Page 3 of 20



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JEFFREY LAPINSKE, et al.,

      Plaintiffs,                          NO. 1:19-CV-162

v                                          HON. ROBERT J. JONKER

CITY OF GRAND HAVEN                        HON. MAGISTRATE JUDGE RAY KENT

       Defendants

and

DANA NESSEL, MICHIGAN ATTORNEY
GENERAL, in her official capacity,

       Defendant-Intervenor.



John Douglas Tallman (P32312)              Geoffrey A. Fields (P41788)
John D. Tallman PLC                        Christina Kay McDonald (P73517)
Attorney for Plaintiffs                    Attorneys for Defendants
4020 E. Beltline Avenue NE, Ste 101        Dickinson Wright PLLC
Grand Rapids, MI 49525                     200 Ottawa Ave NW Ste 1000
(616) 361-8850                             Grand Rapids, MI 49503
                                           (616) 458-1300

Julia Dale (P63904)
James E. Long (P53251)
Assistant Attorneys General
Mich. Department of Attorney General
Attorneys for Defendant - Intervenor
Corporate Oversight Division
P.O. Box 30736
Lansing, MI 48909
(517) 335-7632
                                                                        /

                           BRIEF IN SUPPORT OF
                      MOTION FOR SUMMARY JUDGMENT



                                       3
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.799 Page 4 of 20



                                        INTRODUCTION

       The multi-count complaint in this matter arises out of a trust created for charitable

purposes in a 1913 trust deed, attached as Exhibit A (the “deed”), by Martha H. Duncan. For

more than 100 years Duncan Memorial Park (“Duncan Park”) has served the residents and

visitors of Grand Haven, Michigan while also honoring her late husband Robert Duncan as was

Mrs. Duncan’s intention. Almost 40 acres of land originally purchased by Mr. Duncan

constitutes what is commonly known in the community of Grand Haven as “Duncan Park.” The

present action is an attempt to not only set aside a charitable trust on behalf of heirs who have no

property interest in Duncan Park but to also overturn multiple decisions of the Michigan courts.

       In 1851, Mr. Duncan established a law office in Grand Haven. 1 He “was elected to the

board of supervisors in 1856, became the prosecuting attorney for Ottawa County in 1867, and

served as Grand Haven’s second mayor from 1868-1969.” 2 In addition to providing legal

services, and a steadfast commitment to city development, Mr. Duncan also sought to preserve a

portion of the surrounding forest land from the lumber industry; purchasing 50 acres of virgin

forest. 3 On October 22, 1913, Mrs. Duncan deeded almost 40 of the 50 acres to the people of

Grand Haven in honor of her husband to be used as a public park. On July 27, 1918, Mrs.

Duncan then executed a quit claim deed directly transferring to the City of Grand Haven a

second parcel of land adjacent to the existing Duncan Park (previously deeded by means of a

charitable trust) for the purposes of adding to the existing Duncan Park property. See Exhibit B,




1
  Wallace K. Ewing, Ph.D., Northwest Ottawa County Encyclopedia of History, Vol. II
Buildings and Sites, Business and Industries, Topics, Bibliography, 2 (2017),
http://loutitlibrary.org/wp-content/uploads/HISTdirectoriesII.pdf (last visited March 16, 2020).
2
  Id. at 187.
3
  City of Grand Haven, https://grandhave.org/visitors/parks/duncan-woods (last visited March 2,
2020).
                                                 4
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.800 Page 5 of 20



(“Quit Claim Deed”). Money for the maintenance of the park came from a trust fund set up by

Mrs. Duncan in 1920. 4

                                  PROCEDURAL HISTORY

       The historical context of the present action is telling. For the last decade, Duncan Park,

created by a charitable trust to benefit the citizens of Grand Haven, has been the unfortunate

subject of several lawsuits. These lawsuits (the “Nash litigation”) were initiated and pursued by

Plaintiffs’ counsel, Attorney Tallman, in Michigan’s circuit, probate, and appellate courts. See

Nash v. Duncan Park Commission et al, 2017 WL 3441404 (Mich. Ct. App. August 10, 2017), lv

app. den’d, 501 Mich. 953, 904 N.W.2d 864 (2018). The present action is the most recent in a

series of lawsuits involving Duncan Park and the City of Grand Haven.

       The first of the many Duncan Park lawsuits stemmed from a tragic sledding accident on

December 31, 2009, which resulted in the death of 11-year-old Chance Aaron Nash. Id.

       The first lawsuit, filed in November 2010 against the Duncan Park Commission, alleged

negligence in maintaining the park and a failure to warn of park dangers. Id. The Ottawa County

Circuit Court granted summary disposition to the Duncan Park Commission in that matter,

finding that the Duncan Park Commission was a political subdivision entitled to governmental

immunity under the governmental tort liability act, MCL 6981.1401 et seq.; Id.

       A second suit was filed in April 2012 by Chance Nash’s estate against the Duncan Park

Trust and the Park Trustees individually. This complaint alleged negligence and gross negligence

claims. Id. The Ottawa County Circuit Court granted summary disposition to the Trust and to the

individual trustees in their roles as Commissioners and Trustees. The Circuit Court in that case



4
 Mrs. Duncan and the Grand Haven Women’s Club would later raise the money needed to
construct the Michigan fieldstone pillars at each of the park’s entrances. Mlive,
https://www.mlive.com/grand-haven/2011/03/duncan_park.html (last visited March 2, 2020).
                                                 5
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.801 Page 6 of 20



determined that Duncan Park Trust was a governmental unit of the City of Grand Haven and not

a trust. “Because there was no trust, there could be no trustees.” Id. The Michigan Court of

Appeals later concluded there was a valid trust created, “which transferred legal ownership of the

land to the three trustees and not to the City of Grand Haven,” such that governmental immunity

did not apply to either the Trust or the Commission. Id. (emphasis in original).

       On March 4, 2013 the City of Grand Haven enacted Ordinance No. 13-10, attached as

Exhibit C (“2013 Ordinance”). The 2013 Ordinance was enacted in good faith and out of

necessity. See Exhibit D (“Declaration of Scott G. Smith”). As a result of the Nash litigation and

potential personal liability exposure, one of the three then-serving Duncan Park trustees resigned

service and the other two disagreed so vehemently on how to operate Duncan Park that no

governance of Duncan Park could be had. See Exhibit D.

       The 2013 Ordinance repealed and amended sections of the 1994 Ordinance. Notably, the

amendments included:

   •   Establishing a mechanism by which the Mayor of the City of Grand Haven would initially
       appoint five, rather than three, park commissioners for staggered five-year terms with
       vacancies to be filled by appointment by the mayor subject to City Council approval; and

   •   Permitting the City Council to remove commissioners for misfeasance, malfeasance or
       nonfeasance in office. See Exhibit C.

Enacting the 2013 Ordinance was an affirmative step toward ensuring that Duncan Park

remained a public park for the benefit of the people of Grand Haven, consistent with Mrs.

Duncan’s intent. See Exhibit D1 (“Declaration of Patrick McGinnis”).

       Mr. Tallman and the Nash Estate pursued lawsuits involving Duncan Park from

November 2011 until August 2017 when the Michigan Supreme Court declined to grant their

request for leave to appeal.




                                                 6
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.802 Page 7 of 20



       Amid the above litigation, there were also two petitions concerning Duncan Park filed in

the Ottawa County Probate Court in 2015. In the first petition, the Petitioner is The Estate of

Chance Aaron Nash, represented by Mr. Tallman (who is described as a “creditor and interested

party in the Duncan Park Trust”) and attorney Robert Brower. The Estate of Chance Nash filed a

Petition For The Appointment Of A Successor Trustee, attached as Exhibit E, of the Duncan

Park Trust following the resignation of all existing park trustees. The estate sought not only the

appointment of a new trustee, but also requested to select its own successor trustee rather than

have the Court appoint one of its own choosing. See Exhibit E. Below are representations 5 made

by petitioner significant to the present action:

               9. In March 2013, the Duncan Park Trustees resigned . . . a new
               Commission was formed by the City of Grand Haven . . . and new
               Commissioners were appointed . . .

                                                   ***

               12. The Trust instrument provides that, on the application of any
               citizen of Grand Haven, the Chancery Court shall “take charge of
               this trust and appoint a suitable ‘DUNCAN PARK COMMISSION’
               to fulfill and carry out the terms of the trust.”

               13. Under the applicable provisions of The Michigan Trust Code,
               MCL 700.7203 . . . this court has the exclusive jurisdiction to
               appoint a successor trustee(s).

               14. Petition is not aware of any specific individual that is a resident
               of Grand Haven who would be willing and capable of acting as a
               successor trustee in this case.

               15. Petitioner believes that it is in the best interests of the Trust for
               this Court to appoint a successor trustee.

See Exhibit E, emphasis added.




5
  In the current matter, Attorney Tallman has now brought new claims that contradict the
representations in the above referenced petition. See Exhibit E.
                                                    7
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.803 Page 8 of 20



       The second petition was filed by the City of Grand Haven and sought reformation of the

Duncan Park Trust. See Exhibit F (“Petition for Reformation”). In its Petition for Reformation

of the Duncan Park Trust, the City explained that the 2013 Ordinance was required because:

                       (1) “members of the governing body of Duncan Park may
               risk personal liability due to the Court of Appeals’ determination
               that the body is not entitled to governmental immunity; (2) “Duncan
               Park has traditionally received financial support from organizations,
               such as The Grand Haven Community Foundation, that may provide
               funding only to governmental and charitable entities. As currently
               structured, the Duncan Park Commission may not qualify”; and (3)
               the 1913 Trust Deed requirements did not comply with or reflect
               modern laws applicable to “governing bodies that oversee public
               property,” including the reality that a “three-member governing
               body [could lead to] gridlock” and the related inability to “fill its
               own vacancies if one member is unable to vote and the other two
               members do not agree.” See Exhibit F.

       The Michigan Attorney General received the proposed Petition For Reformation of the

Duncan Park Trust from the City (it did not receive the Petition submitted by the estate.)

Assistant Attorney General William R. Bloomfield executed a waiver for notice of the hearing

and did not object to the City’s petition for Reformation of the Duncan Trust. The executed

waiver is attached as Exhibit G (“Waiver”).

       A hearing on the Petition for Reformation of the Duncan Park Trust was held on January

11, 2016 and the City’s Petition was consolidated with the Estate of Chance Nash’s Petition for

Appointment of Successor trustee. The Probate Court Opinion was issued on January 21, 2016.

See Exhibit H, (“Probate Court Opinion”).

       After the Michigan Court of Appeals’ decision regarding the lack of governmental

immunity in the Nash litigation (and remand, additional pleading, and discovery), the Duncan

Park Commission, the Trust, and individual trustees moved for summary judgment on the tort




                                                8
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.804 Page 9 of 20



claims. The Ottawa County Circuit Court issued an opinion on February 3, 2016, granting

summary disposition in favor of the defendants and the Court of Appeals affirmed. Id.

       The current complaint is linked to the prior proceedings involving the charitable trust,

which was correctly reformed by the Michigan Probate Court to effectuate the purpose of the

trust. The modification of the trust was affirmed by the Nash opinion issued by the Michigan

Court of Appeals.

       On February 29, 2016, the Ottawa County Probate Court consolidated plaintiff’s and

defendant’s Petitions and ordered that:

               The city of Grand Haven’s Petition for Reformation of the Duncan
               Park Trust was granted for reasons stated in the Court’s January 21,
               2016 Opinion.

               That the Estate of Chance Nash’s Petition for Appointment of
               Successor Trustee was denied for reasons state in the Court’s
               January 21, 2016 Opinion,

               That (1) the City of Grand Haven is appointed as sole successor
               trustee of the Duncan Park Trust; (2) the Duncan Park Trust is
               reformed to allow the City to adopt an amendment to its Duncan
               Park Ordinance containing provisions for a governing board of five
               or more members appointed by the City Council for limited terms,
               and removable for misfeasance, malfeasance, or nonfeasance; and
               (3) that the order may provide such other terms and conditions as
               the City finds necessary for the effective administration of Duncan
               Park.

See Exhibit I (“Order”).

                           STATEMENT OF THE UNDISPUTED FACTS

       In its October 21, 2019 Order granting Michigan Attorney General Nessel’s Motion for

Leave to Intervene (ECF No. 39, PageID.265-67), this Court described the general facts at issue

in this case as follows:

                     This case centers on the disputed ownership of the land that
               comprises Duncan Park in the City of Grand Haven, Michigan.

                                                9
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.805 Page 10 of 20



               Over 100 years ago, Martha Duncan created Duncan Park in Grand
               Haven, Michigan. She did so by trust deed dated October 22, 1913.
               Her conveyance was to three named trustees “for and in behalf of
               the People of the City of Grand Haven,” and her instructions were
               that the “land shall always be held and used as a public park … and
               shall always be called, known, and designated as ‘Duncan Park.’”
               (ECF No. 1-1.) The trust deed includes provision designed to ensure
               that Ms. Duncan’s directions are followed, including what plaintiffs
               describe as a reverter provision. Plaintiffs’ fundamental claim is
               that the conduct of the City of Grand Haven has triggered the
               provision, thus requiring reverter of the property to the heirs of Ms.
               Duncan. [10-21-19 Order, ECF No. 39, PageID.265.]

       Plaintiffs do not contend that the City of Grand Haven failed to comply with the terms

and conditions of Mrs. Duncan’s trust for nearly 100 years or so – until the City of Grand Haven

repealed an ordinance that allegedly triggered a reverter provision in the original trust. Nor do

Plaintiffs dispute that the trust was created for a charitable purpose, i.e. “for and in behalf of the

People of the City of Grand Haven” to be “used as a public park.” And finally, there is no

dispute that the Duncan Park property, although no longer under the control of three trustees as

originally contemplated by Mrs. Duncan more than 100 years ago, remains a public park for the

benefit of the citizens of Grand Haven, Michigan and continues to be designated as “Duncan

Park” in accordance with Mrs. Duncan’s wishes.

                                  SUMMARY OF ARGUMENT

       The Attorney General disputes Plaintiff’s challenge to Michigan’s charity statutes, as

well as their related claim that the Ottawa County Probate Court erred in modifying the

charitable trust 6 including Plaintiffs’ characterization of the continued operation of Duncan Park

as a “taking” in violation of the Fifth Amendment of the United States Constitution.




6
 This posture is contrary to the representations made in the Petition filed on behalf of Attorney
Tallman and the Estate of Chance Nash, see Exhibit E.
                                                  10
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.806 Page 11 of 20



       The Charitable Gifts, Grants, Bequests and Devises Act (“Charitable Gift Act”) Mich.

Comp. Laws. §§ 554.351 – 554.353, directs the Attorney General to enforce the intentions of

charitable donors. See Mich. Comp. Laws § 554.352. The Attorney General believes that the

Ottawa County Probate Court reasonably concluded: (1) that Mrs. Duncan’s conveyance of the

land to be used as a public park was a charitable gift; (2) that the trust deed established a

charitable trust; and (3) as a charitable trust, Duncan Park is subject to the provisions of the

Estate and Protected Individuals Code (“EPIC”), Mich. Comp. Laws. § 700.1101 et seq. Nash,

848 N.W.2d at 446. The Attorney General accordingly supports Mrs. Duncan’s charitable

intentions as determined by the probate court.

       The Attorney General further believes that the probate court correctly appointed the City

of Grand Haven the sole trustee of the reformed trust. An action affirmed by the Court of

Appeals. Id.

                                   STANDARD OF REVIEW

       Summary judgment is appropriate if the moving party “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56 (a). A motion for summary judgment tests whether there is factual support for a claim.

Where the factual allegations of the complaint are accepted as true, the mere legal conclusions

are not, and a court must grant summary judgment.

                                           ARGUMENT

   A. Count I of Plaintiffs’ Complaint asserts a claim of quiet title based on the repeal and
      amendment of an ordinance by the City of Grand Haven. Plaintiffs lack standing
      and a legal basis to challenge the charitable trust at issue in this case.

       Under Mich. Comp. Laws §§ 700.7412 and 700.7413, even if Plaintiffs or others are

Duncan’s heirs, the “reverter clause” set forth in the October 1913 trust is without effect where,



                                                 11
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.807 Page 12 of 20



as here, the transfer of the Duncan Park property was for a charitable purpose, the method for

administering that trust as originally contemplated by Duncan became impracticable, Duncan is

deceased, and more than 50 years have elapsed since the date of the trust’s creation.

       i.      The Ottawa County Probate Court properly modified the terms of the trust.

   The October 22, 1913 trust document transferred property in trust for the benefit of the

people of the City of Grand Haven, Michigan for a charitable purpose. The Michigan Trust

Code (“MTC”), Mich. Comp. Laws §§ 700.7101-700.7913, which is a codification of the law of

trusts in Michigan, applies and governs the trust that Duncan created. § 7105 of the MTC sets

forth the duties and powers of trustees and states, in relevant part, as follows:

               (1) Except as otherwise provided in the terms of the trust, this article
               governs the duties and powers of a trustee, relations among trustees,
               and the rights and interests of a trust beneficiary.

               (2) The terms of a trust prevail over any provision of this article
               except the following:

                                                ***

               (d) The power of the court to modify or terminate a trust under
               sections 7410, 7412(1) to (3), 7414(2), 7415, and 7416.

Thus, notwithstanding the terms of Duncan’s trust creating Duncan Park for the people of Grand

Haven, a court has the authority to modify or terminate the trust under certain circumstances as

set forth in the statutes identified in MTC § 7105(2)(d) and, more specifically § 7412(1) to (3),

which provides:

            (1) The court may modify the administrative terms of a trust if
                continuation of the trust on its existing terms would be impracticable
                or wasteful or impair the trust’s administration.

            (2) The court may modify the administrative or dispositive terms of a
                trust or terminate the trust if, because of circumstances not
                anticipated by the settlor, modification or termination will further



                                                 12
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.808 Page 13 of 20



                 the settlor’s stated purpose or, if there is no stated purpose, the
                 settlor’s probable intention.

           (3) If the trust is terminated under this section, the trustee shall
               distribute the trust property as ordered by the court.

MTC § 7412(4) further provides that “[n]otice of any proceeding to terminate or modify a trust

shall be given in the manner described in section 7411(3).” While notice under § 7411(3) is

required to be provided to certain individuals, it does not require notice to Duncan’s alleged heirs

under the circumstances of this case. Mich. Comp. Laws § 700.7411(3) provides that “[n]otice

of any proceeding to terminate or modify a trust must be given to the settlor, the settlor’s

representative if the petitioner has a reasonable basis to believe the settlor is an incapacitated

individual, the trust director, if any, a powerholder described in subsection (1)(b) or (c), if any,

the trustee, and any other person named in the terms of the trust to receive notice of such a

proceeding.” See also Mich. Ct. Rule. 5.125(33), which also does not require notice to Duncan’s

alleged heirs.

       Here, there has already been extensive litigation as it pertains to the Duncan Park

property. Indeed, the Michigan Court of Appeals affirmed the Ottawa County Probate Court’s

decision to reform the initial trust and name the City of Grand Haven as the sole trustee of the

Duncan Park property. See Nash v. Duncan Park Comm’n, No. 331869 (Mich. Ct. App., Aug.

10, 2017 (unpublished), attached as Exhibit J.     In its opinion, the Michigan Court of Appeals

determined that the probate court did not err in finding that the trust terms had become

impracticable and that Mich. Comp. Laws § 700.7412(1) warranted modification of the trust as it

pertained only to the trustee. (Exhibit J, pp. 13-15). In all other respects, however, the Duncan

Park property remained, and still is, a park used for the benefit of the people of the City of Grand




                                                  13
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.809 Page 14 of 20



Haven. And as previously stated, neither Plaintiffs nor the proposed additional heirs of Duncan

were entitled to notice with respect to the trust modifications under MTC § 7412.

       Accordingly, because the Ottawa County probate court modified the terms of the trust in

accordance with MTC § 7412(1), the reverter provision in the original trust was without effect.

Moreover, neither Plaintiffs nor Duncan’s heirs were entitled to notice of the modification to the

trust and have no property interest in Duncan Park.

       ii.       Because the trust creating Duncan Park was for a charitable purpose, and
                 because Duncan is deceased and the trust was created more than 50 years
                 ago, the reverter clause in the original trust is without effect.

       While the duties and powers of trustees set forth in MTC § 7015, and a

court’s authority to modify or terminate a trust under § 7412, apply to all trusts, MTC § 7413

applies specifically to charitable trusts and allows for modification of a charitable trust under the

doctrine of cy pres. It is this cy pres doctrine, applicable here, which provides additional support

for why this Court should grant Intervenor’s Motion for Summary Judgment.

       The doctrine of cy pres “is a saving device applied to charitable trusts so that when the

specific purpose of the settlor cannot be carried out, his charitable intention can be fulfilled as

nearly as possible.” In re Rood’s Estate, 41 Mich. App. 405, 415; 200 N.W. 2d 728, 734 (1972).

In this instance the Ottawa County Probate Court properly determined that the trust terms, as

originally contemplated by Mrs. Duncan, had become impracticable. See Exhibit J. Under such

circumstances, the probate court was authorized to apply cy pres to modify the trust to carry out

Duncan’s original intent. Specifically, MTC § 7413 provides, in relevant part, as follows:

             (1) Except as otherwise provided in subsections (2) or (3), if a particular
                 charitable purpose becomes unlawful, impracticable, or impossible
                 to achieve, no alternative taker is named or provided for, and the
                 court finds the settlor had a general, rather than a specific, charitable
                 intent, all of the following apply:



                                                    14
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.810 Page 15 of 20



           (a) The trust does not fail, in whole or in part.

           (b) The trust property does not revert to the settlor or the settlor’s
               successors in interest.

While subsections (2) and (3) of § 7413 limit the circumstances under which a court may modify

a charitable trust, those circumstances do not apply here. Subsection (2) applies where the trust

confers the power on the trustee or another person to modify the trust in favor of another

charitable trust, gift or purpose, which is not applicable here under the terms of Duncan’s trust.

And subsection (3) of § 7413 states:

               A provision in the terms of a charitable trust that would result in
               distribution of the trust property to a noncharitable beneficiary
               prevails over the power of the court to apply cy pres to modify or
               terminate the trust only if, when the provision takes effect, either of
               the following applies:

           (a) The trust property is to revert to the settlor and the settlor is still
               living.

           (b) Less than 50 years have elapsed since the date of the trust’s creation.

       Here, the settlor of the trust, Mrs. Duncan, is not alive, so the Duncan Park property

could not have reverted to her, and more than 50 years have elapsed since the trust’s creation.

Accordingly, the Ottawa County probate court was authorized to modify the trust under either §

7412(1) or § 7413. Under either provision of the MTC, Duncan’s heirs do not have a property

interest in the Duncan Property.

       The repeal of the ordinance did not defeat Mrs. Duncan’s creation of the Duncan Park

charitable trust; once an asset is gifted to charity, it should continue to be dedicated to charitable

purposes so long as the donor had a general charitable intent. “Heirs and personal representatives

of a donor have no beneficial interest reverting or accruing to themselves from the breach or non-




                                                  15
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.811 Page 16 of 20



execution of a trust for a charitable use.” 2 Perry on Trusts and Trustees (7th Ed.). p. 1273.

Accordingly, this Court should grant Intervenor’s Motion for Summary Judgment.

   B. Counts II and III which allege unlawful “taking” claims under the Fifth
      Amendment of the United State Constitution and Article X of the Constitution of
      Michigan of 1963, fail because Plaintiffs lack a vested property right.

       “Both the state and federal constitutions provide that private property shall not be taken

without due process of law or just compensation” Attorney General v Mich Pub Serv Comm. 249

Mich App 424, 435; 642 NW2d 691 (2002). Plaintiffs must first establish that a vested property

right is affected before they can assert a claim of uncompensated taking. Id. “To constitute a

vested right, the interest must be something more than such a mere expectation . . .” Id. A vested

right “must have become a title, legal or equitable, to the present or future enjoyment of

property.” Id. Absent a property right, there is no basis for Plaintiffs to allege “a confiscatory

taking without due process of law.” Id.

       Duncan Park consists of two parcels of adjacent land. The first (and larger parcel)

conveyed to the charitable trust by means of the trust and the second conveyed directly to the

City of Grand Haven in fee simple for use and as part of Duncan Park by Quit Claim Deed. See

Exhibits A and B. Plaintiffs cannot assert a property claim to the second parcel of land

comprising Duncan Park or that parcel that was transferred in fee simple. The first and larger

parcel of land was conveyed by means of a charitable trust for the creation of Duncan Park. The

creation of a park for use by the public was a charitable purpose consistent with public policy

and capable of being achieved in 1913 and remains so today. See Mich. Comp. Laws §

700.7404. For more than 100 years the Duncan Park Commission, City of Grand Have and

Michigan Courts have endeavored to facilitate the fulfillment of Mrs. Duncan’s charitable

intentions despite the constant barrage of litigation.



                                                  16
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.812 Page 17 of 20



        The administration of a charitable trust is to be guided by how to serve the beneficiaries’

best interests. Plaintiffs are not the intended beneficiaries of the Duncan Park Trust. They lack

standing, a vested property interest, authority to seek enforcement of the trust via a trigger of the

reverter clause, and consequently fail to show any property interest in Duncan Park to support

their Constitutional Takings claim. Authority to enforce a charitable trust under the MTC is

articulated in §700.7405(3):

                         (3) The settlor, a named beneficiary or the attorney general
                of this state, among others, may maintain a proceeding to enforce a
                charitable trust. The right of the settlor of a charitable trust to enforce
                the trust is personal to the settlor and may not be exercised by any
                of the following:
                         (a) The Settlor’s heirs, assigns, or beneficiaries.
                         (b) The settlor’s fiduciary, other than the trustee of the
                charitable trust the enforcement of which is being sought.
                         (c) An agent of the settlor acting pursuant to a durable power
                of attorney, unless the right to enforce the trust is expressly
                conferred on the agent by the power of attorney

(emphasis added).

        The Michigan Ottawa County Probate Court modified the administrative terms of the

Duncan Park Trust consistent with MTC § 7412(1) when the terms became “impracticable or

wasteful or impair[ed] the trust’s administration”. See Exhibit H. Because Plaintiffs have no

vested property right in Duncan Park, their 5th Amendment Taking Claim as set forth in Counts

II and III fail as a matter of law.

    C. Count IV of the complaint alleged a failure to “receive notice and an opportunity to
       be heard.” Plaintiffs however, were not entitled to such notice and, therefore, this
       claim fails.

        The Court should reject Plaintiffs’ claim that their rights were violated because they did

not receive notice of the Probate Court proceedings that resulted in reformation of the charitable

trust. As stated in section A(i) of this brief, the Plaintiffs were not entitled to notice prior to the



                                                    17
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.813 Page 18 of 20



Probate Court’s reformation of the charitable trust. In addressing the authority of the court to

modify a trust under MTC §7412 subsection (4) points to MTC §7411(3) for notice requirements

prior to such proceedings. It provides that “(3) Notice of any proceeding to terminate or modify a

trust must be given to the settlor, the settlor’s representative if the petitioner has a reasonable

basis to believe the settlor is an incapacitated individual, the trust director, if any, a powerholder

described in subsection (1)(b) or (c), if any, the trustee, and any other person named in the terms

of the trust to receive notice of such a proceeding.”

       Plaintiffs are none of the parties identified as entitled to notice and consequently were not

denied notice or the opportunity to be heard. Accordingly, this claim is without merit and should

be denied.

                                          CONCLUSION

       For the reasons stated above, the Attorney General requests that the Court grant its

motion for summary judgment and dismiss the complaint with prejudice, and grant any other

appropriate relief.

                                                        Respectfully Submitted,

                                                        Dana Nessel
                                                        Attorney General

                                                        /s/ Julia Dale
                                                        James E. Long (P53251)
                                                        Julia Dale (P63904)
                                                        Assistant Attorneys General
                                                        Attorneys for Defendant - Intervenor
                                                        Corporate Oversight Division
                                                        P.O. Box 30736
                                                        Lansing, MI 48909
                                                        (517) 335-7632
                                                        Longj@michigan.gov
                                                        dalej@michigan.gov




                                                  18
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.814 Page 19 of 20



         CERTIFICATE OF COMPLIANCE WITH W.D. MICH. LCIV.R. 7.2(b)

       I, Julia Dale, counsel for Defendant-Intervenor, certify that the Defendant-Intervenor’s

Brief for Summary Judgment complies with Local Rule 7.2(b)(i).

       I further certify that, in preparation of the above document, I used Microsoft Office 365,

and that this word processing program has been applied specifically to include all text, including

headnotes, footnotes, and quotations in the following word count.

       I further certify that the above document contains the following number of words: 4,966.


                                                     Respectfully Submitted,

                                                     Dana Nessel
                                                     Attorney General


                                                     /s/ Julia Dale
                                                     James E. Long (P53251)
                                                     Julia Dale (P63904)
                                                     Assistant Attorneys General
                                                     Attorneys for Defendant - Intervenor
                                                     Corporate Oversight Division
                                                     P.O. Box 30736
                                                     Lansing, MI 48909
                                                     (517) 335-7632
                                                     Longj@michigan.gov
                                                     dalej@michigan.gov




                                                19
Case 1:19-cv-00162-RJJ-RSK ECF No. 74 filed 03/16/20 PageID.815 Page 20 of 20



                                    CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2020, I electronically filed the foregoing document(s)

with the Clerk of the Court using the ECF system, which will provide electronic notices and

copies to all counsels of record.

                                                    Respectfully Submitted,

                                                    Dana Nessel
                                                    Attorney General


                                                    /s/ Julia Dale
                                                    James E. Long (P53251)
                                                    Julia Dale (P63904)
                                                    Assistant Attorneys General
                                                    Attorneys for Defendant - Intervenor
                                                    Corporate Oversight Division
                                                    P.O. Box 30736
                                                    Lansing, MI 48909
                                                    (517) 335-7632
                                                    Longj@michigan.gov
                                                    dalej@michigan.gov




                                               20
